Per Curiam.
Mandamus is asked to compel the respondent to vacate an order denying a dilatory appeal from an order of the probate court allowing the final account of an executor.
The order of the circuit j udge was a final order reviewable upon error and therefore not the proper subject of mandamus proceedings under a rule which we have stated many times. That it is applicable to this case is shown by the cases of Capwell v. Baxter, 58 Mich. 571, and Pickell v. Coates, 147 Mich. 53, both of which were here upon writs of error, a preliminary order for mandamus having been previously denied in the latter case. In City of Flint v. Genesee Circuit Judge, 146 Mich. 439, the subject is discussed, the foregoing and other authorities cited and followed.
The writ is denied.